                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

                                    )
LAWRENCE CARTY, et al.,             )
                                    )
               Plaintiff,           )
                                    )           Civil No. 1994-78
               v.                   )
                                    )
ALBERT BRYAN, et al.,1              )
                                    )
               Defendants.          )
___________________________________ )


ATTORNEYS:
Eric Balaban
National Prison Project of the ACLU
Washington, DC
     For the plaintiff Lawrence Carty,

Carol Thomas-Jacobs, Acting Attorney General
Shari N D’Andrade, AAG
Richard Schrader, JR, AAG
Ariel Marie Smith-Francois, AAG
Virgin Islands Department of Justice
Christiansted, VI
     For the defendants.

                                    ORDER

GÓMEZ, J.

      On February 22, 2019, the Court held an evidentiary hearing

in this matter. At that hearing, Lawrence Carty (“Carty”) and

the Bureau of Corrections (“BOC”) were each afforded an

opportunity to present evidence and to be heard. Additionally,



1 Pursuant to Federal Rule of Civil Procedure 25(d), the caption of this
matter was changed to reflect the substitution of the current Governor of the
Virgin Islands as a party.
Carty v. Bryan
Crim. No. 94-78
Page 2

the Court expressed concerns regarding BOC’s continuing failure

to provide for the timely transfer of seriously mentally ill

prisoners in need of inpatient or intermediate care as required

by the settlement agreement. The Court inquired of the parties

as to whether the appointment of a receiver should be considered

in this matter given the nearly 25-year history of non-

compliance.

      The premises considered, it is hereby

      ORDERED that by no later than 3:00 P.M. on April 1, 2019, the

parties shall each file a brief with the Court addressing whether

the Court should consider appointing a receiver; and, if so,

whether the Court should schedule a show cause hearing regarding

such appointment.




                                              S\________________
                                                 Curtis V. Gómez
                                                 District Judge
